Case: 14-10422      Document: 00512907657         Page: 1    Date Filed: 01/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-10422                                   FILED
                                  Summary Calendar                          January 20, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KARL LEE COPELAND,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-30


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Karl Lee Copeland appeals the sentence imposed by the district court
after his guilty plea conviction for conspiracy to possess with intent to
distribute a controlled substance.             He argues that the sentence was
substantively unreasonable because the district court did not give sufficient
weight to his withdrawal from the conspiracy after eight weeks, to his age and
his projected 15-year life expectancy, and to the public perception that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-10422   Document: 00512907657   Page: 2   Date Filed: 01/20/2015


                                 No. 14-10422

guidelines sentences are too harsh. He further asserts that the district court
should have considered the need to avoid unwarranted sentencing disparities
between his sentence and that of his codefendants.
        Because the 188-month sentence was within the advisory guidelines
range, it is entitled to a presumption of reasonableness. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The district court considered the
Presentence Report, the 18 U.S.C. § 3553(a) sentencing factors, and Copeland’s
arguments for a downward departure or variance. The district court noted
that, but for defense counsel’s arguments, a higher sentence might have been
warranted given Copeland’s extensive criminal history. Instead, the district
court determined that a sentence at the bottom of the guidelines range was
appropriate. Copeland’s disagreement with the propriety of the sentence or
the weight given to § 3553(a) factors is not sufficient to rebut the presumption
of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
The district court did not err in rejecting Copeland’s argument for a lesser
sentence based on his withdrawal from the conspiracy, as he did not show that
he affirmatively withdrew from the conspiracy or that the district court failed
to give this fact the proper weight. See United States v. Heard, 709 F.3d 413,
428 (5th Cir.), cert. denied, 134 S. Ct. 470 (2013). Copeland has not shown that
there were unwarranted sentence disparities because he provided no
information about his codefendants’ criminal histories or other particular
aggravating or mitigating facts concerning any other defendant convicted of
this offense. See United States v. Willingham, 497 F.3d 541, 544 (5th Cir.
2007). For these reasons, Copeland has failed to overcome the presumption
that his within-guidelines sentence was reasonable. See Cooks, 589 F.3d at
186.
        AFFIRMED.



                                       2